                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
v.                                       ) CASE NUMBER: CR-19-335-F
                                         )
TROY DON SHEPPARD,                       )
                                         )
       Defendant.                        )

       ORDER GRANTING MOTION TO CONTINUE JURY TRIAL AND
              EXTEND PRETRIAL MOTION DEADLINES

       This matter is before the Court on the unopposed motion of the defendant for a

continuance of the jury trial scheduled January 14, 2020. The Court finds the motion should

be granted. The 70 day time limit set forth in the Speedy Trial Act is implicated by a

continuance to the Court’s June 2018 jury trial docket. Regardless, the Speedy Trial Act

gives this Court the discretion to “accommodate limited delays for case-specific needs.”

United States v. Zedner, 547 U.S. 489, 499 (2006). Based on the representations of the

defendant in the motion, the Court finds the denial of the motion under the facts of this

case would unreasonably deny the defendant reasonable time necessary for effective

preparation and negotiation, taking into account the exercise of due diligence by counsel.

       The Court finds no reason to deny the defendant additional time to review discovery,

negotiate a disposition to the instant case, and continue treatment for his substance abuse

problem. The facts of this case justify an ends of justice determination that a continuance

to the March 2020 trial docket “outweighs the best interest of the public and the defendant

in a speedy trial.” United States v. Toombs, 574 F.3d 1262, 1273 (10th Cir. 2009), citing
18 U.S.C. §3161(h)(7)(A). The period of delay caused by the granting of the motion to

continue on this ground is excludable for purposes of the Speedy Trial Act. 18 U.S.C.

§3161(h)(7)(B)(iv). For these reasons, this case is stricken from the January 14, 2020, jury

trial docket and is rescheduled for the March 10, 2020 jury trial docket. Accordingly, any

pretrial motions will be due on or before February 18, 2020.

        Signed this 20th day of December, 2019.




19‐0335p001.PO.docx




                                             2
